Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination 

2.	Claims 1, 5-8, 12-15, 18-20, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 9,891,696, in view of Berenson (US Patent Application Publication 2014/0344289). Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below: 

Claim 1 of the pending application (claim 8 and claim 15)
Claim 1 and claim 2 of US Patent
A method comprising determining that a computing device is operating in an active mode based on the operation of the computing device satisfying first criteria;  
A method, comprising: determining that a computing device is in a stationary position for a predetermined time; 

in response to determining that the computing device is in the stationary position for the predetermined time: identifying a time of day; and placing the computing device in a first low power mode based on the identified time of day satisfying second criteria;
and while the computing device is operating in the downtime mode, synchronizing data included in the computing device with data included on a remote server, 
detecting input from at least one sensor included in the computing device;; and transitioning the computing device from the first low power mode to a second power mode based on the detected input, placing the computing device in an operating mode that synchronizes data included in the computing device with data included on a remote server (claim 1); first power mode is hibernate mode (claim 2) 

The patented application does not mention that the data synchronization includes downloading messages and the downtime mode is based on the second criterion including a usage pattern associated with the computing device. Berenson teaches determining a downtime mode ([0050] – third power mode or update mode) based on second criteria including a usage pattern associated with the computing device (update mode has been entered based on user ratings and user viewing history as synchronizing data included in the computing device with data included on a remote server ([0050]; 930 and 976 in Fig 9A and 9B; [0098]-[0099]), the synchronizing includes downloading messages to the computing device ([0089]; [0091]; [0095] mentions that update is received and in response to the update, device 300 is switched to second power mode to perform the update; therefore, data is updated/synchronized including downloading message from another server).  It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to perform data synchronization during downtime mode to save power in the system (Berenson; [0102]). 

For claims 5-7, 12-14, 18-20 of the pending application, patent provides claims of 4-12 for corresponding limitations. For claims 27-28, downloading email messages during downtime mode is obvious since email messages provide the user additional information about the media content. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 7-8, 14, 15, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenson et al (US Patent Application Publication 2014/0344289), in view of Price (US Patent Application Publication 20140047259). 

For claim 1, Berenson et al teach the following limitations: A method comprising determining that a computing device is operating in a first mode (second power mode mentioned in [0150], which includes full power mode; Fig 8 826) based on the operation of the computing device satisfying first criteria (user manually turn on [0150]; receiving message from remote server [0151]; third condition [0152]); and subsequent to determining that the computing device is operating in the first mode ([0098] [0118] mentions about determining the current power mode; [0149] mentions that power modes are discrete modes and may be switched from one another at any time; [0089] [0057][0074] mentions switching to power off/sleep mode): determining that the computing device is operating in a downtime mode (low power mode mentioned in [0050] including the update mode; there are various power modes in the system – first power mode including sleep/standby/power off/dormant/low power; second power mode including active/full power/high power/awake mode; third power mode is the update mode with enough power to perform the updates but not at full power mode; the update mode is also a low power mode; the update mode is mapped as downtime mode; the power modes are switchable from one to another based on conditions as mentioned in [0149]) based on the operation of the computing device satisfying second criteria ([0149] switch is based on various conditions; Fig 8 840; [0151] update message from a remote server; therefore, the full power mode or the first mode may be switched to energy saving , the second criteria including a usage pattern associated with the computing device ([0003]-[0005] mention about user’s viewing history, such as HBO is the most frequently watched and cartoon is the least frequently watched; assigning more weight to HBO than Cartoon to perform update; [0010]-[0011] mention about historical user behavior to assign an update weight and compare that with a threshold; [0106]-[0110] mention that determine dynamically when to perform a particular update to media information; thus usage pattern is considered to perform the update and transition to update mode); and while computing device is operating in the second mode (update mode as explained in [0050], which is a low power mode), synchronizing data included in the computing device with data included on a remote server ([0050]; 930 and 976 in Fig 9A and 9B; [0098]-[0099]), the synchronization including downloading messages to the computing device ([0089]; [0091]; [0095] mentions that update is received and in response to the update, device 300 is switched to second power mode to perform the update; therefore, data is updated/synchronized including downloading message from another server; [0045]-[0046] mentions that updating refers to receiving software from remote server; Fig 5, Fig 6; [0091] and [0098] explains that the update from the server is performed at least for some content; [0151]).

Berenson does not explicitly mention about the limitations 
second criterion including the computing device being placed in a stationary mode


determining that the computing device is in downtime mode based on second criteria including the device being placed in a stationary position ([0021] mentions that phone being stationary on table top , certain portions can be in sleep state). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Berenson and Price so that the update mode in Berenson is based on the device being stationary. In Berenson update mode is a low power mode ([0050]). Device being stationary indicates that the user is not using the device and power savings can be performed by placing the device into low power mode. Since the update mode in Berenson only provides update and still allows the device to be in low power mode ([0050]), the placement of the update mode can be based on the device being stationary.   

For claim 7, Fig 6 mentions that the network activity includes updating media contents from the server. Thus, synchronizing is in preparation for user interactions with the data included in the computing device ([0004]-[0005] and [0008], Berenson). 

For claim 8, Berenson et al teach the following limitations:  A non-transitory machine readable medium having instructions stored thereon, the instructions when executed by a processor being configured to cause a computing device ([0044] –[0045] mentions about processor based implementations) to: determine that a computing device is operating in a first mode (second power mode mentioned in  based on the operation of the computing device satisfying first criteria (user manually turn on [0150]; receiving message from remote server [0151]; third condition [0152]); and subsequent to determining that the computing device is operating in the first mode ([0098] [0118] mentions about determining the current power mode; [0149] mentions that power modes are discrete modes and may be switched from one another at any time; [0089] [0057][0074] mentions switching to power off/sleep mode): determine that the computing device is operating in a downtime mode (low power mode mentioned in [0050] including the update mode; there are various power modes in the system – first power mode including sleep/standby/power off/dormant/low power; second power mode including active/full power/high power/awake mode; third power mode is the update mode with enough power to perform the updates but not at full power mode; the update mode is also a low power mode; the update mode is mapped as downtime mode; the power modes are switchable from one to another based on conditions as mentioned in [0149]) based on the operation of the computing device satisfying second criteria ([0149] switch is based on various conditions; Fig 8 840; [0151] update message from a remote server; therefore, the full power mode or the first mode may be switched to energy saving low power mode, which in turn switch to update mode based on various conditions such as update message from remote server), the second criteria including a usage pattern associated with the computing device ([0003]-[0005] mention about user’s viewing history, such as HBO is the most frequently watched and cartoon is the least frequently watched; assigning more weight to HBO than Cartoon to perform update; [0010]-[0011] mention about historical user behavior to assign an update weight and compare that with ; and while computing device is operating in the second mode (update mode as explained in [0050], which is a low power mode), synchronizing data included in the computing device with data included on a remote server ([0050]; 930 and 976 in Fig 9A and 9B; [0098]-[0099]), the synchronization including downloading messages to the computing device ([0089]; [0091]; [0095] mentions that update is received and in response to the update, device 300 is switched to second power mode to perform the update; therefore, data is updated/synchronized including downloading message from another server; [0045]-[0046] mentions that updating refers to receiving software from remote server; Fig 5, Fig 6; [0091] and [0098] explains that the update from the server is performed at least for some content; [0151]).

Berenson does not explicitly mention about the limitations 
second criterion including the computing device being placed in a stationary mode
Price et al teach the following limitations:
determining that the computing device is in downtime mode based on second criteria including the device being placed in a stationary position ([0021] mentions that phone being stationary on table top , certain portions can be in sleep state). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Berenson and Price so that the update mode 

For claim 14, Fig 6 mentions that the network activity includes updating media contents from the server. Thus, synchronizing is in preparation for user interactions with the data included in the computing device ([0004]-[0005] and [0008], Berenson). 

For claim 15, Berenson et al teach the following limitations:  a computing device comprising: a power manager configured to: determine that a computing device is operating in a first mode (second power mode mentioned in [0150], which includes full power mode; Fig 8 826) based on the operation of the computing device satisfying first criteria (user manually turn on [0150]; receiving message from remote server [0151]; third condition [0152]); and subsequent to determining that the computing device is operating in the first mode ([0098] [0118] mentions about determining the current power mode; [0149] mentions that power modes are discrete modes and may be switched from one another at any time; [0089] [0057][0074] mentions switching to power off/sleep mode): determine that the computing device is operating in a downtime mode (low power mode mentioned in [0050] including the update mode; there are various power modes in the system – first power mode including sleep/standby/power off/dormant/low based on the operation of the computing device satisfying second criteria ([0149] switch is based on various conditions; Fig 8 840; [0151] update message from a remote server; therefore, the full power mode or the first mode may be switched to energy saving low power mode, which in turn switch to update mode based on various conditions such as update message from remote server), the second criteria including a usage pattern associated with the computing device ([0003]-[0005] mention about user’s viewing history, such as HBO is the most frequently watched and cartoon is the least frequently watched; assigning more weight to HBO than Cartoon to perform update; [0010]-[0011] mention about historical user behavior to assign an update weight and compare that with a threshold; [0106]-[0110] mention that determine dynamically when to perform a particular update to media information; thus usage pattern is considered to perform the update and transition to update mode); and communications module configured to facilitate communications between the device and a remote server ([0044]-[0045]) while computing device is operating in the second mode (update mode as explained in [0050], which is a low power mode), synchronizing data included in the computing device with data included on a remote server ([0050]; 930 and 976 in Fig 9A and 9B; [0098]-[0099]), the synchronization including downloading messages to the computing device ([0089]; [0091]; [0095] mentions that update is received and in response to the update, device 

Berenson does not explicitly mention about the limitations 
second criterion including the computing device being placed in a stationary mode
Price et al teach the following limitations:
determining that the computing device is in downtime mode based on second criteria including the device being placed in a stationary position ([0021] mentions that phone being stationary on table top , certain portions can be in sleep state). 
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Berenson and Price so that the update mode in Berenson is based on the device being stationary. In Berenson update mode is a low power mode ([0050]). Device being stationary indicates that the user is not using the device and power savings can be performed by placing the device into low power mode. Since the update mode in Berenson only provides update and still allows the device to be in low power mode ([0050]), the placement of the update mode can be based on the device being stationary.   
For claim 20, Fig 6 mentions that the network activity includes updating media contents from the server. Thus, synchronizing is in preparation for user interactions with the data included in the computing device ([0004]-[0005] and [0008], Berenson). 

5.	Claims 5-6, 12-13, 18-19, 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenson , in view of Price (US Patent Application Publication 20140047259), further in view of Fried et al (US Patent 20130124848; cited in IDS). 
 
For claim 5, Berenson et al, in view of Price mentions conditions for energy savings, but does not explicitly mention no input for a predetermined time. Fried et al teach  operating in low power mode is based on no input for a predetermined time ([0022] mentions during sleep/hibernate state, sensed external environment conditions are tracked; [0022] further mentions sensors detect external environment conditions predictive of initiation of an on state from the sleep/hibernate state; and [0024] mentions that no inputs are detected and no actions are associated with janitor condition; the sleep/hibernation condition is associated with no input; janitor’s conditions are too remote to any inputs; therefore computer is placed into low power state based on inputs are detected or not by the sensors during time period). It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teaching of Berenson et al, Price and Fried et al. One ordinary skill would have been motivated to determine that the computer is in low power mode based on no input for predetermined time, since this ensures that device is not needed to be wake up by the user, which saves power and battery life. 

 For claim 6, Berensen, in view of Price does not explicitly mention input for the predetermined time. Fried et al teach operating in high power mode is based on input for a predetermined time (Fried teaches detecting input in microphone and camera at the 

For claim 12, Berenson et al, in view of Price mentions conditions for energy savings, but does not explicitly mention no input for a predetermined time. Fried et al teach  operating in low power mode is based on no input for a predetermined time ([0022] mentions during sleep/hibernate state, sensed external environment conditions are tracked; [0022] further mentions sensors detect external environment conditions predictive of initiation of an on state from the sleep/hibernate state; and [0024] mentions that no inputs are detected and no actions are associated with janitor condition; the sleep/hibernation condition is associated with no input; janitor’s conditions are too remote to any inputs; therefore computer is placed into low power state based on inputs are detected or not by the sensors during time period). It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teaching of Berenson et al, Price and Fried et al. One ordinary skill would have been motivated to determine that the computer is in low power mode based on no input for predetermined time, since this ensures that device is not needed to be wake up by the user, which saves power and battery life. 



For claim 18, Berenson et al, in view of Price mentions conditions for energy savings, but does not explicitly mention no input for a predetermined time. Fried et al teach  operating in low power mode is based on no input for a predetermined time ([0022] mentions during sleep/hibernate state, sensed external environment conditions are tracked; [0022] further mentions sensors detect external environment conditions predictive of initiation of an on state from the sleep/hibernate state; and [0024] mentions that no inputs are detected and no actions are associated with janitor condition; the sleep/hibernation condition is associated with no input; janitor’s conditions are too remote to any inputs; therefore computer is placed into low power state based on inputs are detected or not by the sensors during time period). It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teaching of Berenson et al, Price and Fried et al. One ordinary skill would have been motivated to determine that the computer is in 

For claim 19, Berensen, does not explicitly mention input for the predetermined time. Fried et al teach operating in high power mode is based on input for a predetermined time (Fried teaches detecting input in microphone and camera at the time 8:30AM and initiates logon page; [0029] mentions transitions to high power state). It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teaching of Berensen et al, Price and Fried et al. One ordinary skill would have been motivated to determine that the computer is in high power mode based on an input for predetermined time, since this ensures that device is needed to be woken up by the user, which provides quick retrieval of the necessary contents for user. This enhanced performance is user satisfactory as it provides less waiting time for the user.  

For claim 29, Berenson in view of Price does not explicitly mention about not interacting during a time of day. Fried, Fig 2 shows the usage pattern based table. At 4:30 AM, there is no user interaction as tracked in the table 52 (0024]) and there is no power state change. It would have been obvious for one ordinary skill in the art before the effective filing date to consider the time of day because, the time of day typically includes user interaction scenario to wake up. This provides a faster wake up to user and user finds the device ready-to-use. 



For claim 31, Berenson in view of Price does not explicitly mention about not interacting during a time of day. Fried, Fig 2 shows the usage pattern based table. At 4:30 AM, there is no user interaction as tracked in the table 52 (0024]) and there is no power state change. It would have been obvious for one ordinary skill in the art before the effective filing date to consider the time of day because, the time of day typically includes user interaction scenario to wake up. This provides a faster wake up to user and user finds the device ready-to-use. 

For claim 32, Berenson in view of Price does not explicitly mention about lack of input from one or more sensors. Fried, Fig 2 shows the usage pattern based table. At 4:30 AM, there is no user interaction as tracked in the table 52 (0024]). There is no input from accelerometer and Facial image, GPS. The sensors inputs are tracked and a corresponding power state decision has been made based on that. It would have been 

For claim 33, Berenson in view of Price does not explicitly mention about not interacting during a time of day. Fried, Fig 2 shows the usage pattern based table. At 4:30 AM, there is no user interaction as tracked in the table 52 (0024]) and there is no power state change. It would have been obvious for one ordinary skill in the art before the effective filing date to consider the time of day because, the time of day typically includes user interaction scenario to wake up. This provides a faster wake up to user and user finds the device ready-to-use. 

For claim 34, Berenson in view of Price does not explicitly mention about lack of input from one or more sensors. Fried, Fig 2 shows the usage pattern based table. At 4:30 AM, there is no user interaction as tracked in the table 52 (0024]). There is no input from accelerometer and Facial image, GPS. The sensors inputs are tracked and a corresponding power state decision has been made based on that. It would have been obvious for one ordinary skill in the art before the effective filing date to consider the  lack of input from one or more sensors because, the sensor input typically provides user interaction scenario to wake up. A faster wake up to user can be performed and user finds the device ready-to-use. 

s 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenson (US Patent Application Publication 2014/0344289), further in view of  Price (US Patent Application Publication 20140047259), further in view of Teshome (US Patent Application Publication 20150205335).

For claim 27, Berenson et al in view of Price does not mention about downloading email messages. Teshome teaches downloading email messages ([0026] mentions email account). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Berenson, Price  and Teshome to downloadl email messages, since this keep user updated about email configuration. 

For claim 28, Berenson et al in view of Price does not mention about downloading email messages. Teshome teaches downloading email messages ([0026] mentions email account). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Berenson, Price  and Teshome to downloadl email messages, since this keep user updated about email configuration. 

Response to Arguments
8.	Applicant's arguments have been fully considered but they are moot in view of new ground of rejections. Berenson is still relied upon rejections and Examiner is addressing the rejections based on Berenson. 



Examiner disagrees. Berenson teach “second criteria including the computer device a usage pattern associated with the computing device”. Berenson, [0003]-[0005] mention about user’s viewing history, such as HBO is the most frequently watched and cartoon is the least frequently watched - assigning more weight to HBO than Cartoon to perform update.  [0010]-[0011] mention about historical user behavior to assign an update weight and compare that with a threshold. Berenson, [0106]-[0110] mention that determine dynamically when to perform a particular update to media information; thus usage pattern is considered to perform the update and transition to update mode. According to Berenson, 
[0005] In some embodiments, the systems and methods described may automatically determine when to perform the update based on the viewing history of the content source (e.g., TV channel, internet content provider, cable provider, video-on-demand provider, pay-per-view provider, music source, etc.). Each content source available to the user equipment device may be ranked based on the viewing history, and a weight for each content source may be computed based on the respective ranking. For example, a media equipment device (e.g., STB) may receive media information from content sources HBO, Cartoon Network, and ESPN, among others. The viewing history may be determined for each of these content sources, where it is determined that HBO is the most frequently watched content source, ESPN the second most frequently watched, and Cartoon Network the least frequently watched. Accordingly, program schedule updates to HBO shows may have higher weights than updates for ESPN shows, which, in turn, have higher weights than updates for Cartoon Network shows. The update weight for the respective content source is then compared to a threshold value. If the update weight exceeds the threshold value, the user equipment device (e.g., STB) may be woken from a first power mode (e.g., sleep mode, standby mode) to perform the update. For example, given that the update weight is higher for HBO than ESPN, the user equipment device may be woken from the first power mode (e.g., sleep mode, standby mode) to update an HBO show but not to update an ESPN show.

The following is the Examiner suggested allowable subject matter: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




								/FAHMIDA RAHMAN/                                                                                                        Primary Examiner, Art Unit 2186